NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                                IN THE DISTRICT COURT OF APPEAL
                                                OF FLORIDA
                                                SECOND DISTRICT



MARVIN L. BRIGHT,                               )
                                                )
              Appellant,                        )
                                                )
v.                                              )      Case No. 2D18-3640
                                                )
ST. PETERSBURG COLLEGE BOARD                    )
OF TRUSTEES,                                    )
                                                )
              Appellee.                         )
                                                )

Opinion filed April 24, 2019.

Appeal from the St. Petersburg College
Board of Trustees.

Marvin L. Bright, pro se.

Mark E. Levitt of Allen, Norton & Blue, P.A.,
Winter Park, for Appellee.


PER CURIAM.


              Affirmed.


VILLANTI, KHOUZAM, and BADALAMENTI, JJ., Concur.